DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification does not appear to include reference to the angles of rotation of the clamping ratchet element in claim 1, 5 and 15-17.  Furthermore, it appears the subject matter of claims 2-4, 6-11 and 13 is not provided antecedent basis in the specification.  Furthermore, it does not appear lines 8-12 of claim 14 has antecedent basis in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 13, “the third position” lacks proper antecedent basis.  It appears claim 13 should depend on claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US Pat. No. 6,223,911 B1).
In regards to claim 1, Weaver teaches a stacking column for manually or robotically operable load carriers with at least one stacking column for storing stored material on top of or next to each other on ratchet elements that are at least partially associated with a clamping ratchet element, comprising: a first ratchet element (16a) connected by way of a strip (34a) to a second ratchet element (16b) arranged above or next to the first ratchet element, and a clamping ratchet element (44) connected to the first ratchet element via a short strip (at 18a in Fig. 4) and to the second ratchet element via a long strip (38a); wherein the clamping ratchet element is configured to rotate.
Weaver is silent to the amount of rotation of the clamping ratchet element, and does not specifically teach that it rotates at least about 45 degrees.  However, Weaver teaches the rotation is limited by the connecting link (38a) traveling in a slot (36), and the angle of the slot illustrated in figure 7 (Col 2, Lines 42-53; Col 3, Lines 7-13).  Weaver gives an example of 20 to 60 degrees for the angle, which would be part of a finite number of identified, predictable potential solutions as a means to determine the amount of rotation of the clamping ratchet element.  It would have been obvious to one of ordinary skill in the art before the effective filing date to pursue potential solutions of the range of angles with a reasonable expectation of success by lengthening the slot or increasing the angle of the slot, such that the clamping ratchet element rotates at least about 45 degrees.  The motivation would have been for the purpose of allowing taller support frames (14a-14g) to be secured between the ratchet and clamping ratchet elements. 
In regards to claim 2, Weaver teaches the first ratchet element (16a) rotates between a first position, a second position, and a third position (i.e.; through the rotational movement).
In regards to claims 3 and 4, Weaver teaches the first ratchet element (16a) is disposed substantially parallel to the clamping ratchet element (44) when the first ratchet element is in the first position or third position, and the first position of the first ratchet element corresponds to a rest position or a working position (e.g.; in Fig. 7).  It is noted the positions are not defined by the claim, such that the position shown in figure 7 can be considered a first or third position, and a rest or working position.
In regards to claim 5, as similarly addressed with respect to claim 1, Weaver teaches the rotation is limited by the connecting link (38a) traveling in a slot (36), and the angle of the slot illustrated in figure 7 (Col 2, Lines 42-53; Col 3, Lines 7-13).  Weaver gives an example of 20 to 60 degrees for the angle, which would be part of a finite number of identified, predictable potential solutions as a means to determine the amount of rotation of the clamping ratchet element.  It would have been obvious to one of ordinary skill in the art before the effective filing date to pursue potential solutions of the range of angles with a reasonable expectation of success by lengthening the slot or increasing the angle of the slot, such that the clamping ratchet element rotates at least 80 degrees as the first ratchet element rotates between the first position and the third position.  The motivation would have been for the purpose of allowing taller support frames (14a-14g) to be secured between the ratchet and clamping ratchet elements.
In regards to claim 12, Weaver teaches the clamping ratchet element (44) is substantially L-shaped.
In regards to claim 13, as best understood with respect to the 112b rejection above, Weaver teaches a distance between the first ratchet element (16a) and the clamping ratchet element (44) is less than a length of the clamping ratchet element when the first ratchet element is in the third position (e.g.; in Fig. 5).
Allowable Subject Matter
Claims 14-17 are allowed.  Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Weaver, as discussed above, is considered the closest prior art of record.  The stacking column of Weaver has mechanical movement structurally defined by the relationship of its components, and it would not be obvious to modify the components to meet the limitations of claims 6-11 because the principle operation would be destroyed.  Furthermore, Weaver does not teach the first ratchet element being rotatable between a rest position, a standby position, and a working position; wherein rotation of the first ratchet element between the standby position and the working position causes rotation of the clamping ratchet element; and wherein the rotational displacement of the first ratchet element between the standby position and the working position is less than the rotational displacement of the clamping ratchet element as recited in claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to ratchet elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631